Hinman, J.
The damages demanded by the plaintiff in this action, being seventy dollars only, the cause was not appealable, under that provision of the statute which requires “ the debt, damage, or matter in dispute,” to exceed that sum to make it so. Stat., ed. 1854, p. 71, § 69. 14 Conn. R., 238. There was no plea of title, and we do not think the general issue, with notice that the defendant would prove title in himself in the locus in quo, though for some purposes tantamount to such a plea, sufficient to show that the title was, in fact, drawn in question on the trial. It merely shows that it might have been, not that it was; and, as there was no record made by the county court that it was in question on the trial, the cause was not appealable on any ground; and the superior court, not having jurisdiction of it, was correct in erasing it from the docket. It is claimed that the county court had no authority to make a record that the title to land was in question, the demand in the writ being exactly seventy dollars, and the statute only providingfor such a record where the demand is less than that sum. We think this is rather sticking in the bark. It is true, reading the statute literally, it provides for an appeal in all actions demanding more than seventy dollars, and also for an appeal in all actions of trespass, quare clausum fregit, demanding less than seventy dollars, provided a record is made that the title to land was in question in such action, thus leaving a class of actions, where the demand is exactly seventy dollars, unpro*416vided for. But it is quite obvious that this was not the intention of the legislature, which was to provide for an appeal, in all cases where the title to land is in'question on the trial. But statutes are seldom drawn up with technical accuracy and precision ; and hence, the rule that, in construing remedial statutes, we are to look at the reason, spirit, and object of them, in order to get at the intention. We think it was the duty of the county court in this case, if it had been called upon to do so, and the facts would have justified it, to have made a record that the .title to land was in question; and on such a record only could the case be appealed.
The cases cited by the defendant, relating to the taxation of costs, are not applicable to this question. We think there is no error in the judgment complained of.
In this opinion the other judges concurred, except Ells-worth, J., who was disqualified.
Cause not appealable, and remanded.